DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 20190198553 A1).

With regards to claim 8, Cai discloses wherein the upper optical element is a light shielding layer [0056].
With regards to claim 9, Cai discloses wherein a material of the upper optical element may comprise of such metals as, for example, tantalum (Ta), tungsten (W), aluminum (Al) or copper (Cu) [0055]. 
With regards to claim 12, Cai discloses a lower optical element 134 disposed on the filter layer 130, 126.
With regards to claim 20, Cai discloses a passivation layer 142 on the filter layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
With regards to claim 2, Cai does not teach the claimed element having a parabolic surface. However, Cai does teach wherein the optical element may comprise any appropriate shape [0046] or may also have a geometric shape that enables the optical element to direct light along a desired path [0056]. Since parabolic shaped elements were generally known in the art and provided to direct light along a desired path, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cai with the claimed shape in view of the recited benefit.
With regards to claim 3, Cai discloses wherein a material of the upper optical element may comprise of such metals as, for example, tantalum (Ta), tungsten (W), aluminum (Al) or copper (Cu) [0055]. 
With regards to claim 10, Cai discloses a waveguide 130, but does not specifically teach wherein the waveguide is between the between the upper optical element and the upper reaction well. Nevertheless, such a modification would have been known and considered an obvious design choice in order to guide the light to the detector.
With regards to claims 11 and 21, Cai does not teach a lower reaction well disposed on the filter layer that corresponds to the upper reaction well. Nevertheless, such a configuration was already known and would have been obvious in ivew of allowing more samples to be analyzed.



s 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Segawa (US 20050112548 Al).
With regards to claims 16-19, Cai does not teach the claimed structure. Segawa teaches such a configuration (Fig. 7; 721) was known in view of enhancing excitation. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cai with the claimed structure. Although Segawa is silent with respect to the claimed characteristics of said structure, such modification were also known and considered obvious in view of optimizing excitation.

Allowable Subject Matter
Claims 4-7, 13-15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. None of the prior art teach a biosensor comprising an upper optical element that is an upper concentric grating as recited in claim 4 or a lower concentric grating as recited in claim 13 or the configuration of the passivation layer and lower reaction well as recited in claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884